{¶ 14} I disagree with the majority's conclusion that the court should have directed a verdict for Javaid. The majority's statement that "slipping and falling, by itself, is not negligent" is a non sequitur. The negligence is the failure to exercise due care under the circumstances, not the act that results from refusing to exercise due care.
 {¶ 15} It requires no citation to point out that persons living in this state are put on notice that our winter weather can create very hazardous conditions. Here, Javaid had actual notice. By his own admission, weather conditions on the night of the accident were abominable — snow and freezing rain. Not only did Pontious lose control of his vehicle (something which Javaid said he watched), but Javaid said that his vehicle, too, skidded on ice as he tried to stop at the traffic signal. That Javaid failed to process these facts and exited his car without a thought to them merely underscores his want of reasonable care under the circumstances. Indeed, Javaid's conduct arguably rises to the level of recklessness since he proceeded despite having knowledge of known risk. Under these circumstances, the court did not err by denying the motion for a directed verdict.